Citation Nr: 1200156	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  09-24 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 and September 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In September 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) competent evidence of a current disability; (2) competent evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi,  381 F. 3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

The Veteran's service personnel records show that his active duty service included a tour of duty in Vietnam, and that he was awarded the Combat Infantry Badge and the Bronze Star Medal.  He asserts noise exposure during combat as a radio operator by having to turn the volume on his headset way up in order to hear, and as a gunner on at least five helicopter missions.  He also asserts noise exposure during basic training and radio operator school by exposure to small arms, grenades, mortars and rockets.  The Board finds that the Veteran engaged in combat in service, such that his lay statements and testimony are sufficient to show the occurrence of combat-related noise trauma.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  It should be noted that the Veteran does not report the onset of hearing loss and/or tinnitus while engaged in combat with the enemy.  Moreover, the reduced evidentiary burden of 38 U.S.C.A. § 1154(b) only applies to the question of service incurrence, and not to not the questions of either current disability or nexus to service, as to both of which competent evidence is generally required.  See Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The Board also finds credible the Veteran's assertions of noise exposure to small arms, grenades, mortars and rockets during basic training and radio operator school.  

Regarding current disability, based on the audiological findings from VA examination reports in November 2008 and March 2011, as well as VA outpatient records, the Veteran currently meets the regulatory hearing thresholds for impaired hearing and has been diagnosed as having tinnitus.  See 38 C.F.R. § 3.385.

Thus, the pivotal issue in this case turns on the requirement of a nexus to service.  See Shedden, supra.  In this regard, the Board finds that additional development is warranted before the Board can properly decide this aspect of the appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  On VA audiological examination in November 2008, the VA audiologist opined that the Veteran's tinnitus was more likely than not related to service, but said she could not render an opinion regarding the etiology of the Veteran's hearing loss disability due to the fact that he only underwent a whispered voice test at separation from service in September 1965 and thus there was no discharge audiometric data.  Although this examiner indicated that the Veteran's claims file was reviewed, she did not report on or comment on the Veteran's audiological history which includes three postservice stapedectomies for otosclerosis.  

There is also the opinion of a VA physician's assistant, who after reviewing the Veteran's claims file, to include a VA audiological examination report in March 2011, opined that it is more likely than not that the majority of the Veteran's hearing loss and tinnitus is caused by his bilateral otosclerosis, which is known to cause tinnitus.  This examiner did not provide any rationale for the opinion other than note that the Veteran did not complain of hearing loss problems or tinnitus in service or shortly thereafter. 

The probative value of a medical opinion includes whether the opinion is based upon sufficient facts, and whether the opinion is the product of reliable principles applied to the facts of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (the guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion).

Whereas here there remains a question of whether the conclusion reached in the opinion is the product of reliable principles applied to the facts of the case, further development under the duty to assist is needed.

Also, while attempts to obtain the private surgical records from the Veteran's first two stapedectomies performed in June 1976 and June 1981 were not successful, the Veteran informed VA in writing in April 2009 that the third procedure had been performed at the Seattle VA medical center (VAMC) in the summer of 2003.  He went on to state that this record should still be available.  Accordingly, an attempt should be made to obtain this pertinent VA record.  38 U.S.C.A. § 5103A(c). 

While the Board regrets that a remand of this matter will further delay a final decision in the claim on appeal, it finds that such action is necessary to ensure that the appellant is afforded full due process of law.  See  38 C.F.R. § 20.1304(c) (2009); Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records, to include records from a stapedectomy performed at the VAMC in Seattle in the summer of 2003, as well as updated VA treatment records from June 2008 to present.

2.  Afford the Veteran a VA examination by an audiologist who has not previously examined the Veteran and by an Ear, Nose and Throat physician to determine with rationale:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current, post-service hearing loss disability or tinnitus or both are related to noise exposure in service?

The following facts as determined by the Board based on the procurable and assembled data should be considered:

The Veteran was born in 1942.  His period of active duty was from October 1962 to September 1965.  He served in combat in Vietnam and his military occupational specialty was that of a radio operator.  His noise exposure includes exposure to small arms, grenades, mortars and rockets during basic training and radio operator school, exposure to loud volume headsets while serving as a radio operator in combat, and flying as a gunner on helicopters on at least five missions in Vietnam.  Hearing test at separation in August 1965 was 15/15 for the spoken voice.  The Veteran reported a history of "Ear, Nose or Throat Trouble" on an August 1965 Report of Medical History.  Postservice, the Veteran underwent three stapedectomies for otosclerosis that were performed in June 1976, June 1981 and the summer of 2003.

If after review of the claims file, to include the Veteran's service treatment records, the applicable audiological principles, and the significant facts as determined by the Board, an opinion is not possible without resort to speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010). 

3.  Thereafter, review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication. 

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


